Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-60518-BLOOM/Valle

   MYCOSKIE, LLC,

                   Plaintiff,

   v.

   2018PRETTYCAT, et al.,

                   Defendants.
                                                   /

           ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

          THIS CAUSE is before the Court upon Plaintiff Mycoskie, LLC’s (“Plaintiff”), Motion

  for Entry of Final Default Judgment Against Defendants, ECF No. [37] (“Motion”), filed on April

  29, 2019. A Clerk’s Default, ECF No. [31], was entered against Defendants on April 15, 2019, as

  Defendants failed to appear, answer, or otherwise plead to the Complaint, ECF No. [1], despite

  having been served. See ECF No. [24]. The Court has carefully considered the Motion, the record

  in this case, the applicable law, and is otherwise fully advised. For the following reasons, Plaintiff’s

  Motion is GRANTED.

          I. Introduction

          Plaintiff sued Defendants for trademark counterfeiting and infringement under § 32 of the

  Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act, 15

  U.S.C. § 1125(a); common-law unfair competition; and common law trademark infringement. The

  Complaint alleges that Defendants are promoting, advertising, distributing, offering for sale and

  selling goods bearing counterfeits and confusingly similar imitations of Plaintiff’s registered

  trademarks within the Southern District of Florida by operating Internet based e-commerce stores
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 2 of 13
                                                                 Case No. 19-cv-60518-BLOOM/Valle


  using the Internet based marketplace eBay.com, under the user identities set forth on Schedule “A”

  attached to Plaintiff’s Motion for Entry of Final Default Judgment (the “Seller IDs”). See ECF

  No. [37], at 17.

          Plaintiff further asserts that Defendants’ unlawful activities have caused and will continue

  to cause irreparable injury to Plaintiff because Defendants have (1) deprived Plaintiff of its right

  to determine the manner in which its trademarks are presented to the public through

  merchandising; (2) defrauded the public into thinking Defendants’ goods are goods authorized by

  Plaintiff; (3) deceived the public as to Plaintiff’s association with Defendants’ goods and the

  websites that market and sell the goods; and (4) wrongfully traded and capitalized on Plaintiff’s

  reputation and goodwill, as well as the commercial value of Plaintiff’s trademarks.

          In its Motion, Plaintiff seeks the entry of default final judgment against Defendants 1 in an

  action alleging trademark counterfeiting and infringement, false designation of origin, common-

  law unfair competition, and common law trademark infringement. Plaintiff further requests that

  the Court (1) enjoin Defendants from producing or selling goods that infringe its trademarks; (2)

  disable and/or cease facilitating access to the seller identification names being used and/or

  controlled by Defendants; and (3) award statutory damages.

          Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV, Inc.

  v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd. v.

  Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default judgment

  is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the defendant is


  1
   Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on Schedule “A”
  of Plaintiff’s Motion, and Schedule “A” of this Order. See ECF No. [37], at 17.


                                                     2
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 3 of 13
                                                                 Case No. 19-cv-60518-BLOOM/Valle


  not held to admit facts that are not well pleaded or to admit conclusions of law, the court must first

  determine whether there is a sufficient basis in the pleading for the judgment to be entered. See

  id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability is well-pled

  in the complaint, and is therefore established by the entry of default . . . .”). Upon a review of

  Plaintiff’s submissions, it appears there is a sufficient basis in the pleading for the default judgment

  to be entered in favor of Plaintiff.

              Factual Background 2

          Plaintiff is the owner of the following trademarks which are valid and registered on the

  Principal Register of the United States Patent and Trademark Office (the “TOMS Marks”):


                            Registration       Registration
       Trademark                                                         Class / Relevant Goods
                             Number               Date

         TOMS                3,353,902         Dec. 11, 2007 IC 025 – Canvas shoes, shoes
                                                                IC 025 – Clothing, namely, canvas
         TOMS                3,566,093         Jan. 20, 2009    shoes, shoes, caps, shirts, t-shirts, and
                                                                hats

                                                            IC 025 – Baseball caps; caps; hats;
                             3,765,503        Mar. 23, 2010 canvas shoes; footwear for men and
                                                            women; shoes; and shirts

                                                                IC 025 – Clothing, namely hats,
      ONE FOR ONE            4,204,485         Sep. 11, 2012    sweatshirts, hooded sweatshirts, t-shirts
                                                                and shoes

          See Declaration of Jessica Murray, ECF No. [6-1] at 4-5; ECF No. [1-2] (containing

  Certificates of Registrations for the TOMS Marks at issue). The TOMS Marks are used in

  connection with the manufacture and distribution of high-quality goods in the categories identified

  above. See Declaration of Jessica Murray, ECF No. [6-1] at 4-5.


  2
   The factual background is taken from Plaintiff’s Complaint, ECF No. [1], Plaintiff’s Motion for Entry of
  Final Default Judgment Against Defendants, ECF No. [37], and supporting evidentiary submissions.


                                                     3
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 4 of 13
                                                                Case No. 19-cv-60518-BLOOM/Valle


         Defendants, by operating Internet based e-commerce stores under the seller identification

  names identified on Schedule “A” hereto (the “Seller IDs”), have advertised, promoted, offered

  for sale, and sold goods bearing what Plaintiff has determined to be counterfeits, infringements,

  reproductions, or colorable imitations of the TOMS Marks. See Declaration of Jessica Murray,

  ECF No. [6-1] at 10-14.

         Although each Defendant may not copy and infringe each TOMS Mark for each category

  of goods protected, Plaintiff has submitted sufficient evidence showing each Defendant has

  infringed, at least, one or more of the TOMS Marks. See Declaration of Jessica Murray, ECF No.

  [6-1] at 12-14. Defendants are not now, nor have they ever been, authorized or licensed to use,

  reproduce, or make counterfeits, reproductions, or colorable imitations of the TOMS Marks. See

  Declaration of Jessica Murray, ECF No. [6-1] at 10, 14.

         Counsel Plaintiff retained Invisible Inc, a licensed private investigative firm, to investigate

  the promotion and sale of counterfeit and infringing TOMS branded products by Defendants. See

  Declaration of Jessica Murray, ECF No. [6-1] at 11; Declaration of Kathleen Burns, ECF No. [6-

  2] at 3; Declaration of Christine Ann Daley, ECF No. [6-4] at 2. Invisible Inc accessed the Internet

  based e-commerce stores operating under the Seller IDs, placed orders from each Defendant for

  the purchase of products bearing counterfeits of, at least one, of the TOMS Marks, and requested

  each product to be shipped to its addresses in the Southern District of Florida. See Declaration of

  Kathleen Burns, ECF No. [6-2] at 4. Following the submission of each order, Invisible Inc

  finalized payment for the products ordered from Defendants via PayPal to Defendants’ respective

  PayPal accounts 3 which are identified on Schedule “A” hereto. See Declaration of Kathleen Burns,

  ECF No. [6-2] at 4.


  3
   Defendants use money transfer and retention services with PayPal. See Declaration of Kathleen Burns,
  ECF No. [6-2] ¶ 4.


                                                    4
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 5 of 13
                                                               Case No. 19-cv-60518-BLOOM/Valle


          At the conclusion of the process, the detailed web page captures and images of the items

  ordered via Defendants’ Seller IDs, together with photographs of the items received, were sent to

  Plaintiff’s representative for inspection. See Declaration of Kathleen Burns, ECF No. [6-2] at 4;

  Declaration of Jessica Murray, ECF No. [6-1] at 12; Declaration of Christine Ann Daley, ECF No.

  [6-4] at 2.

          Plaintiff’s representative conducted a review of and visually inspected the TOMS branded

  goods purchased by Invisible Inc and the TOMS branded items offered for sale via each of the

  Seller IDs by reviewing the e-commerce stores operating under each of the Sellers IDs, or detailed

  web page captures of the products bearing the TOMS Marks, together with photographs of certain

  TOMS branded goods received, and determined the products were non-genuine, unauthorized

  versions of Plaintiff’s goods. See Declaration of Jessica Murray, ECF No. [6-1] at 12-14.

                Analysis

                  A. Claims

                           1. Trademark Counterfeiting and Infringement Under 15 U.S.C. § 1114
                              (Count I)

          Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

  confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on its

  trademark infringement claim under Section 32 of the Lanham Act, Plaintiff must demonstrate that

  (1) it had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that was

  the same, or confusingly similar to Plaintiff’s trademark, such that consumers were likely to

  confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir.




                                                    5
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 6 of 13
                                                              Case No. 19-cv-60518-BLOOM/Valle


  2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360

  (11th Cir. 1997)).

                         2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

         To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a), Plaintiff must prove that Defendants used in commerce, in connection

  with any goods or services, any word, term, name, symbol or device, or any combination thereof,

  or any false designation of origin that is likely to deceive as to the affiliation, connection, or

  association of Defendants with Plaintiff, or as to the origin, sponsorship, or approval, of

  Defendants’ goods by Plaintiff. See 15 U.S.C. § 1125(a)(1). The test for liability for false

  designation of origin under 15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and

  infringement claim – i.e., whether the public is likely to be deceived or confused by the similarity

  of the marks at issue. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).

                         3. Common-Law Unfair Competition and Trademark Infringement
                            (Counts III and IV)

         Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis

  of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester, No. 83-

  8381-Civ-Paine, 1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for

  determining whether there is a likelihood of confusion, and thus trademark infringement, false

  designation of origin, and unfair competition under the common law of Florida, is set forth in John

  H. Harland, Inc. v. Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.)”.); see also Boston

  Prof’l Hockey Ass’n, Inc. v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975)




                                                   6
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 7 of 13
                                                              Case No. 19-cv-60518-BLOOM/Valle


  (“As a general rule . . . the same facts which would support an action for trademark infringement

  would also support an action for unfair competition.”).

         The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

                 B. Liability

         The well-pled factual allegations of Plaintiff’s Amended Complaint properly allege the

  elements for each of the claims described above. See ECF No. [1]. Moreover, the factual

  allegations in Plaintiff’s Amended Complaint have been substantiated by sworn declarations and

  other evidence and establish Defendants’ liability under each of the claims asserted in the

  Complaint. Accordingly, default judgment pursuant to Federal Rule of Civil Procedure 55 is

  appropriate.

                 C. Injunctive Relief

         Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

  to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

  violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy

  of choice for trademark and unfair competition cases, since there is no adequate remedy at law for

  the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

  Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

  1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

  available. See, e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to

  respond or otherwise appear in this action makes it difficult for Plaintiff to prevent further

  infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D. Cal.

  2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance that


                                                   7
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 8 of 13
                                                              Case No. 19-cv-60518-BLOOM/Valle


  defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent injunctive

  relief.”)

          Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

  favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

  Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiff has carried its burden on each

  of the four factors. Accordingly, permanent injunctive relief is appropriate.

          Specifically, in trademark cases, “a sufficiently strong showing of likelihood of

  confusion . . . may by itself constitute a showing of a substantial threat of irreparable harm.”

  McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss &

  Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the

  continued sale of thousands of pairs of counterfeit jeans would damage LS & Co.’s business

  reputation and might decrease its legitimate sales.”). Plaintiff’s Amended Complaint alleges that

  Defendants’ unlawful actions have caused Plaintiff irreparable injury and will continue to do so if

  Defendants are not permanently enjoined. See ECF No. [1]. Further, the Complaint alleges, and

  the submissions by Plaintiff show, that the goods promoted, advertised, offered for sale, and sold

  by Defendants are nearly identical to Plaintiff’s genuine products and that consumers viewing

  Defendants’ counterfeit goods post-sale would actually confuse them for Plaintiff’s genuine

  products. See id. “The net effect of Defendants’ actions will cause confusion for consumers, at

  the time of initial interest, sale, and in the post-sale setting, who will believe Defendants’

  Counterfeit Goods are genuine goods originating from, associated with, and approved by

  Mycoskie.” See ECF No. [1], at 25.

          Plaintiff has no adequate remedy at law so long as Defendants continue to operate the




                                                   8
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 9 of 13
                                                                Case No. 19-cv-60518-BLOOM/Valle


  Internet based e-commerce stores under the Seller IDs, because Plaintiff cannot control the quality

  of what appears to be its products in the marketplace. An award of monetary damages alone will

  not cure the injury to Plaintiff’s reputation and goodwill that will result if Defendants’ infringing

  and counterfeiting actions are allowed to continue. Moreover, Plaintiff faces hardship from loss

  of sales and its inability to control its reputation in the marketplace. By contrast, Defendants face

  no hardship if they are prohibited from the infringement of Plaintiff’s trademarks, which is an

  illegal act.

          Finally, the public interest supports the issuance of a permanent injunction against

  Defendants to prevent consumers from being misled by Defendants’ products. See Nike, Inc. v.

  Leslie, No. 85-960 Civ-T-15, 1985 WL 5251, at *1 (M.D. Fla. June 24, 1985) (“[A]n injunction to

  enjoin infringing behavior serves the public interest in protecting consumers from such

  behavior.”). The Court’s broad equity powers allow it to fashion injunctive relief necessary to

  stop Defendants’ infringing activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ.,

  402 U.S. 1, 15 (1971) (“Once a right and a violation have been shown, the scope of a district

  court’s equitable powers to remedy past wrongs is broad, for . . . [t]he essence of equity jurisdiction

  has been the power of the Chancellor to do equity and to mould each decree to the necessities of

  the particular case.” (citation and internal quotation marks omitted)); United States v. Bausch &

  Lomb Optical Co., 321 U.S. 707, 724 (1944) (“Equity has power to eradicate the evils of a

  condemned scheme by prohibition of the use of admittedly valid parts of an invalid whole.”).

          Defendants have created an Internet-based counterfeiting scheme in which they are

  profiting from their deliberate misappropriation of Plaintiff’s rights. Accordingly, the Court may

  fashion injunctive relief to eliminate the means by which Defendants are conducting their unlawful

  activities by requiring their Seller IDs be disabled and/or terminated.




                                                    9
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 10 of 13
                                                              Case No. 19-cv-60518-BLOOM/Valle


                 D. Statutory Damages for the Use of Counterfeit Marks

         In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

  or distribution of goods, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of

  statutory damages at any time before final judgment is rendered in the sum of not less than

  $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good.               15 U.S.C.

  § 1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful,

  it may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good.

  15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiff has elected to recover an award

  of statutory damages as to Count I of the Complaint.

         The Court has wide discretion to determine the amount of statutory damages. See PetMed

  Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc.,

  902 F.2d 829, 852 (11th Cir. 1990)). An award of statutory damages is appropriate despite a

  plaintiff’s inability to prove actual damages caused by a defendant’s infringement. Under Armour,

  Inc. v. 51nfljersey.com, No. 13-62809-CIV, 2014 U.S. Dist. LEXIS 56475, at *22-*23 (S.D. Fla.

  Apr. 23, 2014) (citing Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A]

  successful plaintiff in a trademark infringement case is entitled to recover enhanced statutory

  damages even where its actual damages are nominal or non-existent.”)); Playboy Enter., Inc. v.

  Universal Tel-A-Talk, Inc., No. CIV.A. 96-6961, 1998 WL 767440, at *8 (E.D. Pa. Nov. 3, 1998)

  (awarding statutory damages where plaintiff failed to prove actual damages or profits). Indeed,

  Congress enacted a statutory damages remedy in trademark counterfeiting cases because evidence

  of a defendant’s profits in such cases is almost impossible to ascertain. See, e.g., S. REP. NO.

  104-177, pt. V(7) (1995) (discussing purposes of Lanham Act statutory damages); see also PetMed

  Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are “especially appropriate in default

  judgment cases due to infringer nondisclosure”). This case is no exception.


                                                  10
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 11 of 13
                                                              Case No. 19-cv-60518-BLOOM/Valle


         This Court may award statutory damages “without holding an evidentiary hearing based

  upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,

  Inc. v. URI Corp., No. 06-22020-CIV, 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007).

  Although the Court is permitted to conduct a hearing on a default judgment in regards to damages

  pursuant to Fed. R. Civ. P. 55(b)(2)(B), an evidentiary hearing is not necessary where there is

  sufficient evidence on the record to support the request for damages. See SEC v. Smyth, 420 F.3d

  1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

  tone . . . We have held that no such hearing is required where all essential evidence is already of

  record.”) (citations omitted); see also PetMed Express, 336 F. Supp. 2d at 1223 (entering default

  judgment, permanent injunction and statutory damages in a Lanham Act case without a hearing).

         Here, the allegations in the Amended Complaint, which are taken as true, clearly establish

  Defendants intentionally copied the TOMS Marks for the purpose of deriving the benefit of

  Plaintiff’s world-famous reputation. As such, the Lanham Act permits the Court to award up to

  $2,000,000.00 per infringing mark on each type of good as statutory damages to ensure that

  Defendants do not continue their intentional and willful counterfeiting activities.

         The evidence in this case demonstrates that each Defendant promoted, distributed,

  advertised, offered for sale, and/or sold goods bearing marks which were in fact counterfeits of at

  least one of the TOMS Marks. See ECF No. [1]. Based on the above considerations, Plaintiff

  suggests the Court award statutory damages of $1,000,000.00 against each Defendant. The award

  should be sufficient to deter Defendants and others from continuing to counterfeit or otherwise

  infringe Plaintiff’s trademarks, compensate Plaintiff, and punish Defendants, all stated goals of 15

  U.S.C. § 1117(c). The Court finds that this award of statutory damages falls within the permissible

  statutory range under 15 U.S.C. § 1117(c) and is just.




                                                  11
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 12 of 13
                                                             Case No. 19-cv-60518-BLOOM/Valle


                 E. Damages for False Designation of Origin

         Plaintiff’s Amended Complaint also sets forth a cause of action for false designation of

  origin pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II,

  the allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

  judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

  requested equitable relief.

                 F. Damages for Common Law Unfair Competition and Trademark
                    Infringement

         Plaintiff’s Amended Complaint further sets forth a cause of action under Florida’s common

  law of unfair competition (Count III) and trademark infringement (Count IV). Judgment on Count

  III and Count IV are also limited to the amount awarded pursuant to Count I and entry of the

  requested equitable relief.

               CONCLUSION

         Based on the foregoing, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF

  No. [37], is GRANTED against those Defendants listed in the attached Schedule “A.” Final

  Default Judgment will be entered by separate order.

         DONE AND ORDERED in Miami, Florida, on April 30, 2019.




                                                        ____________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                                 12
Case 0:19-cv-60518-BB Document 42 Entered on FLSD Docket 04/30/2019 Page 13 of 13
                                                      Case No. 19-cv-60518-BLOOM/Valle


                               SCHEDULE “A”
                    DEFENDANTS BY NUMBER, SELLER ID, AND
                       ASSOCIATED PAYMENT ACCOUNTS

             Def. No.         Seller ID                PayPal Account
                    2   6cn4525               1025562058@qq.com
                    5   bee_stars             dreamworld2016@163.com
                    8   cheche_46             chenchen891009@me.com
                    9   cz_discount           charmiyaj@gmail.com
                   10   fashionaclassic       ypyyq@outlook.com
                   12   goodswellseller2015   buygoodsweb@hotmail.com
                   13   hausdting             huashen3@hotmail.com
                   14   kacheyuangege-2       kacheyuangege@hotmail.com
                   16   lichunhengrui3        lichunhengrui@aliyun.com
                   20   pinkcharmsd           jiangqingbian@outlook.com
                   21   shigemei              zolayu@126.com
                   25   wqbrothers_4          wqbrothers@126.com




                                              13
